Citation Nr: 0842473	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for neurological 
residuals of injuries to the right and left arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1961 to 
September 1965.  Portions of his 201 file are associated with 
his claims folder and reflect that he is authorized to wear 
the Armed Forces Expeditionary Medal for the Vietnam Area of 
Operations while attached to and serving with Attack Squadron 
23 onboard the USS MIDWAY (CVA41) during the periods of April 
10, 1965 to May 10, 1965, from May 21, 1965 to June 28, 1965, 
and from July 22, 1965 to August 24, 1965.  He had reported 
for duty to commence a continuous tour of sea duty on the USS 
MIDWAY on March 21, 1964 so it remains unclear the nature of 
other sea duty other than the dates cited for the award.  His 
DD 214 reflects a period of 1 year and 5 days of overseas 
duty.  His MOS was as an AT-6610 (electronics technician).

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge on Travel Board at the VARO in July 2008; 
a transcript is of record.  Tr.

Issues raised during the course of the current appeal with 
regard to possible exposure to Agent Orange and current 
prostate problems as well as diabetes mellitus have not been 
addressed by the VARO.

A VA Form 21-6789 is of record dated in October 2005 
reflecting that the veteran's appellate claim now pending is 
the original not an attempt to reopen an earlier claim, 
correcting the correspondence to him that he needed new and 
material evidence to reopen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had reported that while aboard ship, Navy guns 
were fired from the USS MIDWAY while in the Tonkin Gulf in 
1965 without prior knowledge of those standing close, and 
that the impact knocked them to the wall and floor stunning 
them for several moments.  

In a more extensive statement, he indicated that he is unsure 
of the exact dates but it could have been from February or 
even into the spring of 1965 while on the MIDWAY.  He 
indicated that they had fired on several shore targets while 
in the Tonkin Gulf; but that they had failed to notify all 
hands that firing was to be undertaken, so no one cleared the 
deck; they did eventually notify everyone after the first 
shot but by then, everyone was already stunned.  The ship had 
been on full alert at that time, but had not actually been 
attacked.  He said that his friend, whom they called "Gus", 
fell off the ship while tying down planes and although the 
ship circled several times, his body was never recovered.  
The veteran reported that his job was loading bombs and 
maintaining flight records, and while loading 500 pound 
bombs, they dropped two on the steel deck.

Limited data is of record relating to the official actions of 
the MIDWAY including in the period after sailing to the Far 
East on March 6, 1965, when 

"her aircraft were prepared for combat operations, 
and from mid-April flew strikes against military 
and logistics installations in North and South 
Vietnam.  Illustrative of the major contribution 
the carrier made to the campaign of the free forces 
to repel Communist aggression was a notable 
"first" for aviators of her Attack Carrier Wing 
2, who in June (1965) downed the first three MIGS 
credited to U.S. Forces in Southeast Asia". 

This information certainly confirms that the MIDWAY was on 
alert during that time.  The MIDWAY returned to CONUS in 
November 1965.

On his initial claim, he stated that his first incident of 
postwar stress flashbacks and trembling appeared in March 
1966 when he developed insomnia and memory loss and that he 
had been anti-social since then.  

In another statement on a VA 21-4128 in January 2004, the 
veteran said that after service he had thought his problems 
would go away, but he has been divorced twice, cannot stand 
crowds and sometimes will "lose" 3-4 hours in a single day, 
and medications no longer work as well as they did earlier.  
He says he cannot sleep very well at night , some of the time 
only 2 hours a night; often he believes that he is aboard 
ship and has trembling in his hands when he tries to write.  

In a VA Form 21-4128 in October 2005, he again noted the 
incident aboard the MIDWAY while in the Tonkin Gulf in 1965, 
and when he regained consciousness in a short while, he had 
thought he was OK and did not seek medical attention.  He has 
also cited incidents on repeated occasions when they were 
confined to sorely limited spaces below deck and this caused 
problems with his mental health.

The veteran's limited VA records now show that he is 
diagnosed with PTSD although it remains unclear the exact 
nature of testing that was undertaken to result in that 
diagnosis.  

The current clinical records are unclear as to any 
neurological problems the veteran may have with his arms.  He 
has testified that two private physicians are now seeing him, 
one with regard to diabetes, but it is not specifically 
claimed that his upper extremity neurological problems may be 
neuropathy secondary thereto.

In August 2007, the veteran provided the name, address and 
phone number of a service comrade, JEL, whom he said could 
provide specific information with regard to the injures 
sustained on shipboard when they could not get to sick bay 
before they began the order for firing.  The veteran 
specifically asked what were his next steps, but VA did not 
contact the individual named on his behalf, did not tell him 
to do so, and it does not appear that he did so on his own 
volition.

At the hearing, the veteran testified as to his current 
symptoms.  He indicated that on repeated occasions, during 
general alerts, personnel would have to go below decks 
onboard ship.  Tr. at 8.  He reported that a good friend from 
Shreveport, whom he named, fell off the fantail of the ship 
and although the ship circled back, his body was never 
recovered.  Tr. at 8-9.  With regard to his arm disabilities, 
he said that 8-9 years ago, he developed problems and 
recalled the on-board incident when sailors were thrown 
against the bulkhead when weapons went off unexpectedly.  Tr. 
at 10.  He described similar arm problems which had started 
when they fired the 18" guns without warning while in the 
Gulf of Tonkin; he said he and others who were no more than a 
foot from the source, were hurt at the time by being thrown 
against the bulkhead; and that this caused his hand to shake 
and made it hard for him to write.  Tr. at 11-12.  At the 
time, he had some soreness in the arms.  He had been seen by 
two (named) private physicians recently.  Tr. at 13-14.  
Records from those physicians are not in the file.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a) The service department should be 
asked for additional service treatment 
records for the veteran and the complete 
201 file, if available.  There should be a 
written accounting for the search for such 
documentation.

    (b) The veteran should be asked to 
contact the service comrade he has named, 
JEL, and ask for written details available 
through him as to any on-board activities 
including the injuries when sailors were 
thrown against the bulkhead, the death of 
the named sailor, unexpected firings, 
overt or accidental exposure to 
hostilities, etc.  VA should assist as 
feasible.

    (c) As a supplement to the data already 
of record, and cited above, the 
appropriate resource within the service 
department [including but not limited to 
the U.S. Armed Service Center for Unit 
Records Research, (CURR)], should be asked 
to provide comprehensive history, lessons-
learned, ships or captains logs, and 
details for all engagements, activities, 
locations and action seen by USS MIDWAY 
during all of 1965, [and specifically for 
all actions involving hostile forces in 
the periods from April 10, 1965 to May 10, 
1965, from May 21, 1965 to June 28, 1965, 
and from July 22, 1965 to August 24, 
1965].  A specific finding should be made 
as to whether any sailor was lost off the 
ship and his body not recovered, 
[including a sailor name called "Gus", 
with the given name cited on Tr. at 8-9].   
    
    (d) The veteran should be asked to 
provide evidence with regard to all 
treatment since service for mental health 
issues and neurological problems involving 
his arms, including from the physicians 
now treating him whom he named at the 
hearing.  
    
    (e) Specifically, he should identify 
the nature of his mental health problems 
which presented (according to his claim) 
on March 17, 1966, and provide detailed 
information and releases so that those 
records can be obtained.  VA should assist 
as feasible.

    2.  The veteran should then be examined 
by medical experts with expertise in 
psychiatry and neurology to determine the 
exact nature and extent of his purported 
neurological problems of the arms and his 
psychiatric disability, and the probable 
etiology.  The examinations should include 
a review of the aggregate file including 
anything obtained pursuant to this REMAND, 
a copy of which should also be provided to 
the examiners.  

    The psychiatric examiner should provide 
supported opinions with regard to (a) what 
is the correct diagnosis of any and all 
psychiatric disabilities in and since 
service; (b) what is the relationship 
between and impact on current problems and 
anything in or of service origin.  
    
    The neurological examiner should 
provide supported opinions with regard to 
(a) what is the correct diagnosis of any 
and all disabilities of the arms in and 
since service; (b) what is the 
relationship between and impact on current 
problems and anything in or of service 
origin.

    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 degree 
of probability) that such currently diagnosed 
disorder arose in or as a result of service (or 
pre-existed service and was aggravated 
therein), or arose after service or whether 
such is unlikely (i.e., less than a 50-50 
probability).  The examiner(s) should conduct 
all special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  
    
4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

In the event that the veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims for service connection for a disability 
involving both arms and an acquired psychiatric 
disorder to include but not limited to PTSD on 
all potential bases.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

